UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7916



OTIS LYNN SHORT,

                                              Petitioner - Appellant,

          versus


WARDEN   WILLIE EAGLETON;      HENRY   MCMASTER,
Attorney General of the        State   of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:05-cv-02915-GRA)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis Lynn Short, Appellant Pro Se. Donald John Zelenka, Samuel
Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Otis Lynn Short, a South Carolina prisoner, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his habeas petition.*

Short also seeks to appeal the district court’s order denying his

subsequent Fed. R. Civ. P. 59(e) motion for reconsideration.                 The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Short has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED


      *
      Though Short brought his petition pursuant to 28 U.S.C.
§ 2254 (2000), some of his claims were recharacterized and
considered by the court under 28 U.S.C. § 2241 (2000).

                                   - 2 -